Digitally signed by
                        Illinois Official Reports                          Reporter of Decisions
                                                                           Reason: I attest to the
                                                                           accuracy and integrity of
                                                                           this document
                                Appellate Court                            Date: 2016.01.28 09:55:50
                                                                           -06'00'




                  People v. Grandadam, 2015 IL App (3d) 150111



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            NATHAN GRANDADAM, Defendant-Appellant.


District & No.     Third District
                   Docket No. 3-15-0111


Filed              December 2, 2015


Decision Under     Appeal from the Circuit Court of La Salle County, Nos. 14-TR-6722,
Review             14-TR-6723, 14-TR-6724, 14-TR-6725; the Hon. Daniel J. Bute,
                   Judge, presiding.



Judgment           Affirmed in part and reversed in part.



Counsel on         George Mueller and Karen Donnelly, both of Mueller, Anderson &
Appeal             Associates, of Ottawa, for appellant.

                   Brian Towne, State’s Attorney, of Ottawa (Robert M. Hansen, of
                   State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                   People.



Panel              JUSTICE O’BRIEN delivered the judgment of the court, with
                   opinion.
                   Presiding Justice McDade and Justice Wright concurred in the
                   judgment and opinion.
                                             OPINION

¶1       Defendant, Nathan Grandadam, was convicted of four violations of the Illinois Vehicle
     Code (Code) (625 ILCS 5/1-100 et seq. (West 2014)). Defendant appeals that judgment,
     contending that the State failed to prove beyond a reasonable doubt that he was operating a
     motor vehicle, a necessary element of the charged offense. We agree and reverse three of
     defendant’s four convictions outright.

¶2                                              FACTS
¶3       The State charged defendant with driving while license revoked (count I) (625 ILCS
     5/6-303(a) (West 2014)), operating an uninsured motor vehicle (count II) (625 ILCS
     5/7-601(a) (West 2014)), no valid registration (count III) (625 ILCS 5/3-401(a) (West 2014)),
     and disobeying a traffic control device (count IV) (625 ILCS 5/11-305 (West 2014)).
     Defendant’s bench trial commenced on December 18, 2014.
¶4       At trial, Detective Matthew Devries of the Ottawa police department testified that he was
     on patrol the morning of July 12, 2014. Devries observed defendant riding a “motor-powered
     bike” on the roadway and noticed that defendant was not pedaling. Devries was able to hear the
     motor running and could see exhaust coming from the motor. He observed defendant fail to
     stop at a posted stop sign, then turn left at an intersection at which only right turns were
     allowed. Devries pulled defendant over.
¶5       Once stopped, defendant told Devries that the vehicle could travel between 25 and 30 miles
     per hour. Later, defendant told Devries’ supervisor, Officer Jeff Bangert, that he had once
     gotten the vehicle to travel at 41 miles per hour, though it was unknown if that speed was
     reached while going down a hill. Devries estimated that defendant weighed approximately 190
     pounds. The State introduced into evidence a copy of defendant’s driving abstract, which
     showed his license was revoked on the day of the incident.
¶6       On cross-examination, Devries estimated that defendant was traveling at approximately 15
     miles per hour when Devries observed him. Devries did not use a radar gun, and did not pace
     defendant, but estimated the speed based on past observations and experience with the radar
     gun. Neither he nor any other officer at the scene tested the vehicle.
¶7       Defendant testified that the motor on his bicycle provided three-quarter horsepower. He
     testified that one must pedal the bicycle up to 8 or 10 miles per hour before activating the
     motor. He clarified that when pedaling in conjunction with the motor, the bicycle can travel
     between 25 and 30 miles per hour. However, with “just the engine itself, it won’t go more than
     17 [miles per hour].” Defendant also explained that on the occasion that he reached 41 miles
     per hour, as he described to Officer Bangert, the motor was not yet attached to the bicycle.
     Defendant testified that he weighed 180 or 190 pounds.
¶8       On cross-examination, defendant admitted that his license was revoked, that his bicycle
     was uninsured, and that he did not fully stop at the stop sign. The prosecutor then inquired
     further into the speeds that defendant’s bicycle was capable of reaching:
                  “[Prosecutor]: When you get the vehicle up to 25, 30, 28 miles an hour, you’re
              using the motor, correct?
                  [Defendant]: I’m using both. I’m not solely using the motor. The motor itself won’t
              go that fast. It just won’t.

                                                -2-
                    [Prosecutor]: But with you on the bike, it can go that fast, correct, with your pedals?
                    [Defendant]: If you pedal it.”
¶9          In closing arguments, the State argued that defendant’s bicycle was a motor vehicle under
       the Code: “It has a motor. It’s pedal assist. But it does reach speeds in excess of 20 miles an
       hour, Judge. It takes it outside of the statute for the low-speed, gas bicycle.”
¶ 10        The court found that defendant’s bicycle was a motor vehicle, explaining: “Your statement
       at the scene that that vehicle–or that bicycle can go 25 to 28 miles an hour *** is over 20 miles
       an hour.” The court entered convictions on all four counts and sentenced defendant to 240
       hours of community service and a fine of $515.

¶ 11                                            ANALYSIS
¶ 12       On appeal, defendant argues that the State failed to prove beyond a reasonable doubt that
       he was operating a motor vehicle as defined in the Code. Specifically, defendant contends that
       his bicycle falls under the “low-speed gas bicycle” exception in the Code. 625 ILCS
       5/1-140.15 (West 2014). We agree that the State failed to prove beyond a reasonable doubt that
       defendant’s motorized bicycle was a motor vehicle under the Code. Thus, we reverse
       defendant’s convictions on counts I, II, and III, as each of those convictions required the
       operation of a “motor vehicle” as an element. We affirm defendant’s conviction on count IV,
       as the offense of disobeying a traffic control device applied to defendant even if he was not
       operating a “motor vehicle.”
¶ 13       When a challenge is made to the sufficiency of the evidence at trial, we review to determine
       whether any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31; People v. Collins, 106 Ill. 2d
237, 261 (1985). In making this determination, we review the evidence in the light most
       favorable to the prosecution. Baskerville, 2012 IL 111056, ¶ 31. All reasonable inferences
       from the record in favor of the prosecution will be allowed. People v. Bush, 214 Ill. 2d 318, 327
       (2005). “A criminal conviction will not be set aside unless the evidence is so improbable or
       unsatisfactory that it creates a reasonable doubt of the defendant’s guilt.” Collins, 106 Ill. 2d at
       261.

¶ 14                               I. Driving While License Revoked
¶ 15       The offense of driving while license revoked requires the State to prove, inter alia, that a
       defendant was operating a motor vehicle. 625 ILCS 5/6-303(a) (West 2014). The Code defines
       motor vehicles as “[e]very vehicle which is self-propelled and every vehicle which is propelled
       by electric power obtained from overhead trolley wires, but not operated upon rails, except for
       vehicles moved solely by human power, motorized wheelchairs, low-speed electric bicycles,
       and low-speed gas bicycles.” 625 ILCS 5/1-146 (West 2014). Low-speed gas bicycles are
       themselves defined in the Code as “[a] 2 or 3-wheeled device with fully operable pedals and a
       gasoline motor of less than one horsepower, whose maximum speed on a paved level surface,
       when powered solely by such a motor while ridden by an operator who weighs 170 pounds, is
       less than 20 miles per hour.” 625 ILCS 5/1-140.15 (West 2014).
¶ 16       It is the burden of the State to prove each element of a criminal offense beyond a
       reasonable doubt. People v. Woodrum, 223 Ill. 2d 286, 308 (2006); In re Winship, 397 U.S.
358, 364 (1970). On occasion, a criminal defendant may bear the initial burden of showing that

                                                    -3-
       his conduct falls under an exception to the law. See People v. Biers, 41 Ill. App. 3d 576, 582-83
       (1976). However, where, as here, “a criminal statute contains an exemption and the legislature
       has not set forth a provision within the statute allocating the burden of persuasion as to the
       exemption, we presume that the burden is on the State, not the defendant.” People v. Cannon,
       2015 IL App (3d) 130672, ¶ 21.
¶ 17       In the present case, the State presented no evidence from which a reasonable trier of fact
       could conclude beyond a reasonable doubt that defendant’s gas-powered bicycle met the
       statutory definition of a “motor vehicle.” Devries testified that defendant stated the bicycle
       could travel up to 30 miles per hour. The State and the trial court both reasoned that this was
       above the statutory limit of 20 miles per hour. However, the statute clearly dictates that the
       low-speed gas bicycle exception applied when such a bicycle’s top speed is less than 20 miles
       per hour “when powered solely by” motor. 625 ILCS 5/1-140.15 (West 2014). Defendant’s
       statement at the scene apparently did not distinguish between motor-only and pedal-assisted
       speed, and defendant’s unrebutted testimony was that the top speed the bicycle could reach
       powered by the motor alone was 17 miles per hour. The State presented no evidence to the
       contrary.
¶ 18       The State on appeal argues that the trial court was free to make inferences from the
       testimony and thus to infer from defendant’s statement at the scene that he was referring to
       motor-only speed. While a reviewing court will allow all reasonable inferences (Bush, 214 Ill.
2d at 326), we need not allow bald assumptions. An inference is “[a] conclusion reached by
       considering other facts and deducing a logical consequence from them.” Black’s Law
       Dictionary 897 (10th ed. 2014). An assumption, on the other hand, is “[a] fact or statement
       taken as true or correct without definite proof.” Id. at 149. Here, the only fact related directly to
       the bicycle’s speed without pedaling was defendant’s testimony that it could travel at no more
       than 17 miles per hour. Defendant’s more general statement to Devries that his bicycle could
       travel up to 30 miles per hour was simply not probative of the method by which the bicycle
       reached those speeds. A reasonable trier of fact could not reasonably deduce from that
       statement alone that defendant’s bicycle could reach such speeds when powered solely by its
       motor.
¶ 19       The State failed to prove beyond a reasonable doubt that defendant’s gas-powered bicycle
       was a “motor vehicle” as defined in the Code. Accordingly, defendant’s conviction on count I,
       driving while license revoked, is reversed.

¶ 20                           II. Operating an Uninsured Motor Vehicle
¶ 21      Section 7-601(a) of the Code provides that no person shall “operate *** a motor vehicle
       *** unless the motor vehicle is covered by a liability insurance policy.” 625 ILCS 5/7-601(a)
       (West 2014). For the reasons set forth in section I above, we find that defendant was not
       operating a motor vehicle, as defined by the Code. Accordingly, defendant’s conviction on
       count II, operating an uninsured motor vehicle, is reversed.

¶ 22                                  III. No Valid Registration
¶ 23       Section 3-401(a) of the Code provides that “[i]t shall be unlawful for any person *** to
       drive *** upon any highway any vehicle of a type required to be registered hereunder which is
       not registered.” 625 ILCS 5/3-401(a) (West 2014). Section 3-402(A) defines which vehicles


                                                     -4-
       must be registered: “Every motor vehicle, trailer, semitrailer and pole trailer when driven or
       moved upon a highway shall be subject to the registration and certificate of title provisions of
       this Chapter ***.” 625 ILCS 5/3-402(A) (West 2014).
¶ 24       The State provided no evidence from which a trier of fact could reasonably conclude that
       defendant’s vehicle met the statutory definition of “motor vehicle.” Moreover, the State
       presented no evidence that defendant’s gas-powered bicycle was a “trailer, semitrailer [or]
       pole trailer.” Id. Accordingly, the State failed to prove beyond a reasonable doubt that
       defendant’s vehicle was required to be registered under the Code. Absent such a requirement, a
       conviction for no valid registration cannot stand. See 625 ILCS 5/3-401(a) (West 2014).
       Defendant’s conviction on count III, no valid registration, is therefore reversed.

¶ 25                             IV. Disobeying a Traffic Control Device
¶ 26       Chapter 11 of the Code is entitled “Rules of the Road.” 625 ILCS 5/11-100 et seq. (West
       2014). Section 11-305(a) mandates that “[t]he driver of any vehicle shall obey the instructions
       of any official traffic-control device applicable thereto.” 625 ILCS 5/11-305(a) (West 2014).
       Article XV of chapter 11 governs bicycles and provides that the provisions of article XV that
       apply to bicycles also apply to low-speed gas-powered bicycles. 625 ILCS 5/11-1516 (West
       2014). Article XV also provides that “[t]raffic laws apply to persons riding bicycles.” 625
       ILCS 5/11-1502 (West 2014).
¶ 27       Officer Devries’ unrefuted testimony at trial was that defendant failed to stop at a stop sign
       and turned left at an intersection where left turns were prohibited. These were each clear
       violations of section 11-305 of the Code. 625 ILCS 5/11-305(a) (West 2014). As defendant
       was operating a low-speed gas-powered bicycle at the time of this infraction, he was subject to
       the same laws as the operator of a bicycle and thus subject to the rules of the road. That
       defendant’s vehicle does not meet the statutory definition of “motor vehicle” has no bearing on
       his conviction for failure to obey a traffic control device. Accordingly, defendant’s conviction
       on count IV is affirmed.

¶ 28                                       CONCLUSION
¶ 29       The judgment of the circuit court of La Salle County is affirmed in part and reversed in
       part.

¶ 30      Affirmed in part and reversed in part.




                                                   -5-